Case: 11-10250     Document: 00511753561         Page: 1     Date Filed: 02/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012
                                       No. 11-10250
                                                                           Lyle W. Cayce
                                                                                Clerk
PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY,

                                                  Plaintiff
v.

JILL CLEVELAND, Individually and as Putative Heir of Gerald Levon
Cleveland, II, and as Natural Parent and Next Friend of Her Minor Child, A.
Doe, a Putative Heir of Gerald Levon Cleveland, II, Administrator of the
Estate of Gerald Levon Cleveland, II,

                                                  Defendant-Appellee

v.

SHONA M. CLEVELAND, Individually and a Natural Parent and Next
Friend of Her Minor Child, B. Doe, a Putative Heir of Gerald Levon
Cleveland, II,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:09-CV-643


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10250   Document: 00511753561     Page: 2   Date Filed: 02/09/2012



                                 No. 11-10250

      In this interpleader action filed to determine who should receive the
proceeds of a life insurance policy, Shona Cleveland, the former wife of decedent
Gerald Cleveland, appeals from the district court’s grant of summary judgment
in favor of Jill Cleveland, who was Gerald’s wife at the time of his death.
Reviewing the record de novo, Griffin v. United Parcel Serv., Inc., 661 F.3d 216,
221 (5th Cir. 2011), we AFFIRM.
       Gerald and Shona married in 1993 and had one child together. The
couple separated in 1998, and Gerald filed for divorce in March 2001. Gerald
obtained a life insurance policy in November 2001 naming as the beneficiary
“Shona Cleveland Ex-Spouse.” He did not name an alternate or secondary
beneficiary. The couple was not divorced until June 2002 when a final divorce
decree was entered. By its terms the decree divested Shona of any interest in
any life insurance policies held by Gerald.     Following the divorce, Gerald
married Jill and had one child with her. Gerald subsequently died intestate as
a result of a motorcycle accident in March 2009.
      Pursuant to the Texas Family Code, a pre-divorce decree designation of a
spouse as the beneficiary of an insurance policy is ineffective unless (1) the
divorce decree designates the former spouse as the beneficiary, (2) the insured
re-designates the former spouse after rendition of the decree, or (3) the former
spouse is designated as a beneficiary in trust for the benefit of a child or
dependent. TEX . FAM . CODE ANN. § 9.301. It is undisputed that Shona was
Gerald’s spouse at the time Gerald designated her as the policy’s beneficiary.
Because none of the exceptions to § 9.301 are applicable, we agree with the
district court that Shona’s interest in the policy vanished by operation of law
when the couple subsequently divorced. See id.; Copeland v. Alsobrook, 3 S.W.3d
598, 600 n.2 (Tex. App. 1999); Sever v. Mass. Mut. Life Ins. Co., 944 S.W.2d 486,
490 (Tex. App. 1997).



                                       2
   Case: 11-10250    Document: 00511753561      Page: 3   Date Filed: 02/09/2012



                                  No. 11-10250

      Shona argues that because Gerald designated her as “Ex-Spouse,” Gerald
either thought he was divorced or intended to satisfy the statute’s re-designation
requirement. She argues that we should look beyond the plain meaning of the
statutory text to conclude that the state legislature did not intend for § 9.301 to
apply under these circumstances. Under the rules of statutory construction, a
court must give effect to the legislature’s intent as evident in the express and
unambiguous words of a statute, and it may not go beyond the statute’s plain
meaning when the terms are clear. See Tex. Lottery Comm’n v. First State Bank
of DeQueen, 325 S.W.3d 628, 637 (Tex. 2010); Alex Sheshunoff Mgmt. Servs., L.P.
v. Johnson, 209 S.W.3d 644, 652 n.4 (Tex. 2006). Shona asks us to divine the
intent of Gerald rather than the intent of the legislature. We decline to do so
because the statute is clear and unambiguous. As the district court held,
because Gerald designated Shona as the beneficiary before the divorce decree
was entered, he was required to re-designate her if he wished for her to remain
as the beneficiary after the divorce. Because Shona’s designation was rendered
ineffective by operation of law, we need not consider her additional argument
that the language of the divorce decree was insufficient to waive a beneficial
interest in the policy.
      AFFIRMED.




                                        3